DETAILED ACTION
	Claims 1-4, 5-11, 13-18 and 20 are present for examination.
	Claims 1, 2, 8, 9 and 15-18 have been amended.
	Claims 5, 12 and 19 have been cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/18/2021 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Rory Rankin (Reg. No. 47,884) on 08/27/2021.
The application has been amended as follows: 
In claim 10, line 3, where it says “operating mode of the apparatus…” should be -- operating mode of the processor complex …--.
In claim 11, line 3, where it says “exception level of the apparatus…” should be – exception level of the processor complex …--.
In claim 13, line 2, where it says “permission of the apparatus…” should be – permission of the processor complex …--.
In claim 17, line 3, where it says “operating mode of the apparatus…” should be -- operating mode of the processor …--.
In claim 18, line 3, where it says “exception level of the apparatus…” should be – exception level of the processor…--.


Allowable Subject Matter
Claims 1-4, 5-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art or combination of prior art teaches or suggest the address translation unit is configured to: search a lookup table using a permission index corresponding to the first address to identify a data access permission stored in the lookup table, wherein the permission index is shared by the apparatus and an external processing unit; and access data stored in a memory location of the memory identified by a second address in a manner defined by the retrieved data access permission; wherein: an address mapping between the first address and the second address is shared by the apparatus and an external processing unit; and the external processing unit uses a different data access permission than the identified data access permission as recited in claim 1; searching, by an address translation unit of the processor complex, a lookup table a permission index corresponding to the first address to identify a data access permission stored in the lookup table; and accessing, by the address translation unit, data stored in a memory location of the memory identified by a second address in a manner defined by the retrieved data access permission; wherein the permission index and an claims 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Huang (US 20/19/0196980). Huang teaches transforming a command from an operating system to an intermediate address; transforming the intermediate address to a permission physical address according to an identifier of the operating system, wherein the permission physical address consists of a hardware physical address and a permission value; analyzing the permission physical address to generate the hardware physical address and the permission value; determining a control value corresponding to the hardware physical address; and permitting the operating system to control the function circuit according to the control value (see paragraph 7).
However, Huang does not teach the address translation unit is configured to: search a lookup table using a permission index corresponding to the first address to identify a data access permission stored in the lookup table, wherein the permission index is shared by the apparatus and an external processing unit; and access data stored in a memory location of the memory identified by a second address in a manner defined by the retrieved data access permission; wherein: an address mapping between the first address and the second address is shared by the apparatus and an external processing unit; and the external processing unit uses a different data access permission than the identified data access permission as recited in the independent claims above.
Response to Arguments
Applicant’s arguments, see page 6, filed 06/30/2021, with respect to the rejection of claims 1-4, 6-11, 13-18 and 19 under 35 U.S.C.103 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARACELIS RUIZ whose telephone number is (571)270-1038.  The examiner can normally be reached on Monday-Friday 11:00am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G. Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/ARACELIS RUIZ/Primary Examiner, Art Unit 2139